 
 


[lot.jpg]


 
 
China 3C Group

Address:  368 HuShu Nan Road HangZhou City, Zhejiang Province, China 310014
Tel:           086-0571-88381700







June 16, 2009
 
Jian Zhang
c/o China 3C Group
368 HuShu Nan Road
HangZhou City, Zhejiang Province
China 310014
 

 
Re: Employment Letter
 
Dear Mr. Zhang:
 
China 3C Group (the “Company”) is pleased to offer you a position of Chief
Financial Officer from June 16, 2009 on the following terms and conditions:
 
Remuneration
Your basis salary will be $6,000 per month.
   
Working days & Working Hours
The official working hours are from 9:00 a.m. to 6:00 p.m. from Monday to
Friday, HangZhou City time. As we are a public company in the USA, you may be
required to work during the day time of the US time zone.
   
Probation
There will be an initial probationary period of three months. During the first
month, your employment may be terminated by either party by one day notice or
payment in lieu. For the remaining two months of your probationary period, your
employment may be terminated by either party giving notice of seven days or
payment in lieu of notice.
   
Option Awards
An option grant to purchase 100,000 shares of common stock of the Company upon
execution of this letter and 100,000 shares on each anniversary of such date
thereafter provided you serve as the CFO at such time. The exercise price of the
initial grant of 100,000 shares shall be based on the closing price of the
common stock of the Company on June 16, 2009 and for each future option grant
the closing price of the Company common stock on the anniversary of such date.
All option grants will vest upon issuance and will have an exercise period of
ten years from date of issuance so long as you serve as the CFO at such time. In
the event that you no longer serve as the CFO, your exercise period for all
vested options will be twenty-four months from your departure.

 

 
 

--------------------------------------------------------------------------------

 
 

 
Mr. Jian Zhang
June 16, 2009
Page  2

 
 
 

 
Leave Entitlement
You will be entitled to 14 working days for your annual leave. Accumulation of
leave from year to year is permitted only with approval.
   
Notice of Termination
Upon confirmation of your permanent employment, one month’s notice (excluding
any accumulated annual leave entitlement) or one month salary in lieu of notice
is required by either side.

 
You will be expected to maintain secrecy in respect of the affairs of the
Company both during and after your working relationship with the Company. As
your involvement may include contacting, negotiating, reviewing and documenting
the confidential information of our Company, you must keep them confidential and
must not disclose to any third party during and after you terminate your
employment with us. You will be required at all times to comply with the
Company’s policies and procedures, which may be revised from time to time in
accordance with requirements. When you are working with us, you are expected to
give your entire and exclusive time and attention to the service of the Company,
in capacity which the Company’s Board of Directors consider appropriate. You are
strictly prohibited from accepting appointment from, engaging with, or
introducing projects to other competitors or working in co-operation with any
competitor for a project without prior consent from the Company.
 
To signify your acceptance of the position offered to you under the terms and
conditions listed above please sign and return the duplicate copy of this letter
to the Company.
 
Your employment under this offer of employment should be interpreted in
accordance with PRC law.
 
Yours truly,
 
China 3C Group
 
 
/s/ Zhenggang Wang            
Zhenggang Wang
Chief Executive Officer and Chairman
 
 
 
Accepted by
 
 
/s/ Jian Zhang                
Jian Zhang

 
 

--------------------------------------------------------------------------------

 
